Citation Nr: 1401214	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for chest pain, to include costochondritis, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to July 2002.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a January 2010 decision by the RO in Providence, Rhode Island that, in pertinent part, denied entitlement to service connection for costochondritis.  This case also comes to the Board on appeal from a March 2011 rating decision that denied entitlement to service connection for sleep apnea.

A personal hearing was held before a Veterans Law Judge (VLJ) of the Board at the RO (i.e., a Travel Board hearing) in May 2013, and a transcript of this hearing is of record.

The Veteran submitted additional pertinent evidence to the Board at his hearing, and waived initial RO review of this evidence.  See 38 C.F.R. § 20.1304.

There are other issues that are not before the Board.  In June and July 2012 rating decisions, the RO granted entitlement to service connection for multiple disabilities, and his combined service-connected disability rating is currently 100 percent.  Since the Veteran did not appeal the assigned ratings or effective dates, these issues are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran has presented credible complaints of chronic chest pain which first manifested during active service in Southwest Asia that is not attributable to a known clinical diagnosis.

3.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's current obstructive sleep apnea (OSA) was incurred during his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic disability resulting from an undiagnosed illness manifested by chest pain have been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.2, 3.303, 3.317 (2013).

2.  Resolving all reasonable doubt in his favor, the Veteran's OSA was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, no further discussion of these provisions is necessary in this case in light of the complete grant of benefits on appeal.  

Governing Statutes and Regulations

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship or correlation between the current disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When, however, chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology following service is required to support the claim.  Aside from having supporting medical nexus evidence establishing the required linkage between the currently claimed disability and service, a Veteran may establish chronicity of disease or injury in service by alternatively showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only if he has one of the "chronic diseases" specifically enumerated at 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not continuous treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  These specific diseases listed in § 3.309(a) also may be presumed to have been incurred in service if manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.309(a).  Sleep apnea is not one of these listed chronic diseases, however, so it is not subject to these lesser pleading and proof requirements.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated  by contemporaneous medical evidence such as actual treatment  records (e.g., STRs, etc).  In other words, the Board cannot determine lay evidence lacks credibility merely because it  is unaccompanied by contemporaneous medical evidence,  although this may factor into the Board's decision of whether the evidence is ultimately probative. The Federal Circuit Court has recognized the Board's "authority to  discount the weight and probity of evidence in light of its  own inherent characteristics and its relationship to other  items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint  until relatively long after service as one factor, though not the only or sole factor, in determining whether a  disease or an injury in service resulted in chronic or  persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing  against a party, must not be equated with the absence of  substantive evidence). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account  for the evidence which it finds to be persuasive or  unpersuasive, and provide the reasons for its rejection of  any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony  may be heard and considered by the trier of fact, while credibility is a factual determination going to the  probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of  testimony, it does not affect competency to testify").

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Chest Pain 

In written statements and at his May 2013 Board hearing, the Veteran has contended that he has had persistent chest pain ever since service, and that this symptom has been given varying diagnoses over the years.

Historically, in a March 2009 decision, the Board denied entitlement to service connection for a cardiovascular disability, to include cardiovascular chest pain, and referred the issue of entitlement to service connection for costochondritis to the RO for initial adjudication.  Subsequently, the RO denied entitlement to service connection for costochondritis in the January 2010 rating decision currently on appeal.

The Board notes that "costochondritis" is defined as inflammation of one or more costal cartilages, characterized by local tenderness and pain of the anterior chest wall that may radiate.  See Stedman's Medical Dictionary, 27th ed., 2000, at 418).

The Veteran has also claimed service connection for chest pain as an undiagnosed illness.  Thus, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, are for consideration.  38 C.F.R. § 3.317 requires only that the record establish objective indications of a chronic disability.  Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability" includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002). 

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a) (2013). 

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4). 

Initially, the Board observes the Veteran qualifies as a "Persian Gulf veteran."  Records on file, including service personnel records and the Veteran's DD Form 215 show that he served in Saudi Arabia from November 1999 to March 2000.  This country is within the area defined as the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(e)(2).  Further, he served in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.2.

Regarding claimed symptomatology, the Veteran has reported a consistent history of chest pain which began during service.  

In his original January 2002 VA Form 21-526 (Veterans' Application for Compensation or Pension), the Veteran stated that he had recurring chest pain since November 2001.

In an August 2004 statement, the Veteran said he had been experiencing occasional chest pains since 2000, and he had undergone many tests to determine the cause of this pain, but to no avail.  He said he had recently been diagnosed with costochondritis but that it remained to be seen whether this was an accurate diagnosis.

The Veteran's STRs reflect that his lungs and chest were normal on enlistment examination in August 1982.  In an August 1982 report of medical history, he denied a history of chest pain.  Treatment records dated in March and April 2000 reflect that he complained of stress, anxiety, and acid reflux.  A November 2001 health history questionnaire reflects that the Veteran complained of chest pain.
A January 2002 note reflects that the Veteran reported that he had daily chest pain; the provisional diagnosis was exertional chest pain.  A January 2002 treatment record reflects that the Veteran complained of chest pain; the diagnostic assessment was exertional chest pain, suspect musculoskeletal etiology.  Cardiovascular testing was conducted, and a March 2002 myocardial perfusion stress test showed fixed apical and anteroseptal defects.  A follow-up note dated in March 2002 indicated a diagnostic assessment of chest pain - cardiac unlikely, likely secondary to GERD (gastroesophageal reflux disease).  In a March 2002 report of medical assessment, the Veteran complained of chest pain.

On VA general medical examination in February 2002 (prior to the Veteran's separation from service), the Veteran reported that he had recurring chest pain, the etiology of which was undetermined.  He also complained of GERD symptoms since 2000.  The pertinent diagnoses were recurring chest pain, with a cardiac workup planned, and GERD.  In a February 2002 addendum, the examiner indicated that he had reviewed the results of a cardiac workup showing an abnormal stress test.  The examiner indicated that the temporary diagnosis of chest pain would be evidence of coronary artery disease, with further evaluation needed.

In a February 2002 rating decision, the RO denied entitlement to service connection for chest pain on the basis that a heart disability was not shown.

A June 2003 treatment note from the Newport Naval Ambulatory Care Center reflects that the Veteran complained of left-sided sternal pain and denied chest pains.  On examination of the chest, there was tenderness to palpation of the left sternal border; the diagnosis was costochondritis.

On VA examination in February 2004 performed to evaluate the Veteran's asthma, a chest X-ray study was normal.

VA medical records dated in 2004 reflect treatment for complaints of chest pain, diagnosed as chest wall pain and costochondritis.  In March 2004, he continued to complain of chest pain, and said it was sometimes exertional but might awaken him.  The examiner noted that he was tender to palpation at the left 3rd costochondral junction but this did not reproduce his pain; the diagnosis was costochondritis.  Subsequent treatment records reflect treatment for complaints of chest pain.  A February 2005 chest computed tomography scan showed no significant abnormalities; there were minimal changes related to interstitial disease.  In April 2006 he complained of periodic left precordial chest pain, often a burning pain lasting several seconds to minutes that was unrelated to exertion.

On VA cardiovascular compensation examination in October 2007, the Veteran complained of a seven-year history of chest pain.  After an examination, the examiner indicated that the Veteran had no clinical evidence of cardiovascular disease except for mild hypertension.  He stated that the Veteran's chest pains were distinctly atypical for cardiac pain, and he had normal evaluation in the past.  He concluded that the Veteran had no evidence of cardiac disease.  An August 2008 electrocardiogram was normal.

On VA compensation examination of the muscles in October 2009, the Veteran complained of chest pain for the past eight to ten years.  The examiner noted that the claims file was not available.  The Veteran reported that his pain lasted for brief periods of time.  On examination, there was tenderness over the costochondral junction.  The examiner indicated that the Veteran's pain was not related to physical effort and the pain waxed and waned but was continuous.  The examiner stated that this was unlike a clinical pattern of costochondritis.  The diagnosis was superficial chest pain of unknown etiology.  It was noted that there was insufficient data currently.

In an October 2009 statement, the Veteran contended that the October 2009 VA examination was inadequate.

On VA digestive conditions compensation examination in December 2009, the examiner diagnosed GERD, controlled on medication, and opined that the Veteran's daily atypical chest pain was reproducible on examination, and thus was as likely as not musculoskeletal in nature, which was consistent with prior diagnoses of costochondritis.  She opined that this complaint was distinct from his GERD symptoms, and was less likely to be related to any gastroenterology etiology.

On VA compensation examination in December 2012, the examiner stated that the Veteran had been diagnosed with a muscle injury, and the diagnosis was non-costochondritis chest pain.  The examiner noted that the Veteran presented with chronic chest pain, and that cardiac abnormality had been ruled out.  He noted that the Veteran described his pain as intermittent and mostly triggered when he was stressed, even without any physical activities.  He had a history of anxiety and GERD and was on medication for these conditions.  He denied any trauma to his chest area, and denied lifting weights and engaging in strenuous activity that impacted his chest area.  A December 2012 chest X-ray study showed no rib fractures, no pneumothorax, and no active disease in the chest.  The examiner stated that the claims file was reviewed and summarized pertinent medical records.  The examiner opined that the Veteran's chest pain was less likely related to costochondritis, as the Veteran did not have a history of chest trauma, and there was no evidence of bacterial or viral infection of the rib cage.  His chest pain was on both the right and left anterior aspect of his chest.  Although he had GERD and was on medication, he denied epigastric pain.  He described his chest pain as intermittent, triggered by stress and anxiety.  His chest X-ray study was negative for traumatic abnormalities.  The examiner opined that the Veteran's chest pain was most likely related to his anxiety.  The examiner opined that the Veteran's chest pain was chronic, and at least as likely as not first manifested during military service, and persisted beyond military service.

At his May 2013 Board hearing, the Veteran testified that he started getting chest pains on opposite sides of his rib cage, upper rib cage when he got back from his tour in Saudi Arabia in 2000, and he sought treatment through the Eglin Air Force Base Medical Clinic.  He underwent several tests and a cardiovascular disorder was not found.  He continued to have chest pains, including at separation in 2002.  In June 2003 he went to the Naval Ambulatory Care Center, and he was diagnosed with arthritis or costochondritis.  Then he enrolled in VA, and VA medical providers thought his chest pains were associated with GERD.  The Veteran asserted that he had a sharp pain in his chest and he did not feel that it was part of his GERD.  He said that although he did have anxiety, he had chest pain both when he was and when he was not anxious, and he had a sharp pain right in the middle of his chest.  He also said that the chest pains did not always coincide with his GERD symptoms.  He stated that his VA doctors had told him his chest pains were part of his arthritis issues.  His representative contended that the chest pains were undiagnosed, and that another VA examination would be of limited utility.

The Veteran's established service-connected disabilities include generalized anxiety disorder and gastroesophageal reflux disease (GERD), and the Veteran's symptom of chest pain has at times been attributed to these conditions.  In this regard, the Board observes that governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2013).

The preponderance of the evidence shows that the Veteran has consistently complained of chest pain beginning in service.  Different diagnoses have been given for this symptom over the years, and a cardiac etiology has been ruled out after extensive testing.  The chest pain has at times been diagnosed as costochondritis or chest wall pain, but on VA examination in October 2009, the examiner stated that the Veteran's pain was unlike a clinical pattern of costochondritis.  The diagnosis was superficial chest pain of unknown etiology.  In contrast, the December 2009 examiner opined that the Veteran's daily atypical chest pain was as likely as not musculoskeletal in nature, which was consistent with prior diagnoses of costochondritis.  She opined that this complaint was distinct from his GERD symptoms.  Finally, the December 2012 VA examiner opined that the chest pain was likely related to the already service-connected anxiety disorder.

The Board finds that the weight of the medical evidence, including the October 2009, December 2009 and December 2012 medical opinions by the above VA examiners, is conflicting, and the Veteran has credibly testified that his chest pain is not always concurrent with either GERD or anxiety.  He is competent to report his lay observations of the nature and timing of his pain.  Thus, in light of the conflicting evidence as to the etiology of the chest pain, the Board concludes that the Veteran's competent and credible reports of chronic chest pain, which has also been noted by medical treatment providers, constitute objective indications of a chronic disability due to an undiagnosed illness.  The remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.

The Veteran's STRs show that he complained of acid reflux during his active duty in Southwest Asia, and complained of chest pain shortly afterward, and ever since then.  During the course of the appeal he has repeatedly stated that his chest pain began in 2000.  Resolving reasonable doubt in his favor, and considering his long history of complaints including in service, the Board finds that his chest pain manifested while he was on active duty in Southwest Asia.

In light of a finding that the Veteran's chronic chest pain manifested during active service within the Southwest Asia theater of operations, the question of whether the Veteran's current chest pain has became manifest to a degree of 10 percent or more need not be addressed.  See 38 C.F.R. § 3.317(a)(3).

In sum, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic chest pain that is not attributable to a known clinical diagnosis.  This symptomatology was first manifest during the Veteran's service in the Southwest Asia theater of operations.  Therefore, service connection for symptoms of chronic chest pain is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.

Sleep Apnea

The Veteran contends that his current sleep apnea is related to service, and at times has contended that it is an undiagnosed illness.  However, in order to establish service connection for the Veteran's claimed disability due to an undiagnosed illness, the legal criteria provide, in pertinent part, that the illness or symptoms not be attributable to any known clinical diagnosis by history, physical examination, and/or laboratory tests.  38 C.F.R. § 3.317.  While acknowledging the Veteran's complaints of sleep apnea since serving in the Gulf War, such symptoms have been attributed to obstructive sleep apnea (OSA).  Thus, service connection for sleep apnea, claimed as due to an undiagnosed condition, is not warranted.

The evidence reflects that during the appeal, the Veteran has been diagnosed with obstructive sleep apnea (OSA).  See January 2011 VA report of CPAP Titration Polysomnography.  Degmetich, supra.  Resolution of his appeal turns on whether the current sleep apnea is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Veteran's STRs are negative for sleep apnea.

On VA general medical examination in February 2002, the Veteran complained of multiple medical conditions and symptoms, but did not complain of sleep apnea.  Sleep apnea was not diagnosed.

VA treatment records dated from 2005 to 2006 reflect that he complained of snoring and daytime somnolence/fatigue.  He was diagnosed with OSA in September 2005.  He underwent a sleep study in March 2006.  Snoring was observed, but apneic episodes were not.  The study was within normal limits.  An April 2006 VA outpatient treatment record reflects a diagnostic assessment of possible OSA.  A September 2007 VA outpatient treatment record reflects that the Veteran complained of worsened sleep for a few years, and said his snoring bothered his wife.  The diagnostic assessment was sleep disorder of unclear etiology.  Subsequent VA medical records reflect that he was diagnosed with OSA and given a CPAP machine.

By a letter dated in January 2011, the Veteran's wife stated that since February 1997, she had witnessed the Veteran's excessive snoring, gasping when he was trying to sleep, and tossing and turning in bed.  She said he frequently woke up during the night and was sleepy throughout the day.  She said that she had to sleep on the couch until he obtained a CPAP machine, which had reduced his symptoms.

On VA examination in April 2012, the examiner diagnosed OSA.  The examiner noted that sleep apnea was diagnosed in 2006, and that he was service-connected for bronchial asthma.  The Veteran reported that his wife noticed that he was snoring and that he stopped breathing for short periods of time.  The examiner noted that a sleep study was performed in January 2011 which showed OSA that was well-controlled with CPAP at a pressure of 10 centimeters of water, and periodic limb movements with possible RLS symptoms.  The examiner opined that the Veteran's sleep apnea was at least as likely as not the result of his service in the Gulf.  The examiner stated that the rationale for the opinion was that it would seem that the Veteran was at increased risk for sleep apnea as a result of military service in the Persian Gulf, and based the positive medical opinion in part on a study entitled "Sleep apnea-hypopnea syndrome in a sample of veterans of the Persian Gulf War."

At his May 2013 Board hearing, the Veteran and his representative stated that he had sleep problems since service.  The Veteran testified that he had always had a problem with snoring throughout his career, and then he got married in 1996.  He said he had problems sleeping through the night and still had sleeping problems.
He testified that he had problems snoring and sleeping during service.  He said he woke up in the middle of the night and could not go back to sleep. He stated that it began in service and persisted afterward, and that he finally had a sleep study at a VAMC in approximately 2004.  He then underwent several additional sleep studies and was finally diagnosed with OSA.  He said he used a CPAP machine now, and it was helpful.

Evidence weighing against his claim includes the fact that STRs are negative for sleep apnea, a report of a VA general medical examination in 2002, at which time sleep apnea was not shown, and the gap in time between separation from service and the first medical evidence of complaints of sleep apnea.  However, throughout this appeal, the Veteran has consistently asserted that his sleep apnea symptoms began during service, and the April 2012 VA examiner has opined that the current OSA is related to his active service.  This competent medical opinion is highly probative because the VA examiner is qualified to comment on the etiology of the claimed disorder, and the examiner reviewed his medical records, and considered the Veteran's reported history as well as medical studies.  

The Board finds that the evidence is in relative equipoise as to whether the current OSA was incurred during service.  In consideration of the competent and credible statements by the Veteran and his wife regarding his snoring and sleep impairment, the positive April 2012 opinion by the VA examiner, and resolving all reasonable doubt in his favor, the Board finds that service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for chronic disability resulting from an undiagnosed illness manifested by chest pain is granted. 

Service connection for sleep apnea is granted. 




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


